DixoN, C. J.
The counsel for the defendant is mistaken in the application which he seeks to make of the case of Bevitt *69v. Crandall, 19 Wis. 581. It was not there held, nor intended to be, that the articles exempted by subdivision I, § 31, chap. 131, E. S., can only be claimed by farmers or persons exclusively engaged in agricultural pursuits. It is true that implements of husbandry are mentioned, but the language of the subdivision is general, that such and such property of the debtor shall be- exempted; and we cannot doubt that the legislature did not intend the exemption to be restricted to any particular class of persons. On the contrary, we think the intention was to make it general as to classes of persons who might enjoy the benefits of it. The articles there named are exempted absolutely, and to all persons alike. The suggestion in Bevitt v. Crandall, that persons cannot, by multiplying their employments,'claim the exemption for each, was made with reference to the provisions of subdivision 9, which are applicable to particular classes of persons only. A man cannot, by carrying on the business both of a mechanic and a miner at the same time, double his exemption under that subdivision. We have no doubt that the property in question in this action was exempt; and the judgment must be affirmed.
By the Court. — Judgment affirmed.